[e42079-15326195825496b4f3_1.jpg]

October 28, 2015

Drew A. Morin
1008 Howard Grove View
Davidsonville, MD 21035

Dear Drew:

As discussed, this letter confirms the details of your involuntary separation
from TeleCommunication Systems, Inc. (“TCS”), and all parent companies,
subsidiaries, successors, affiliated and/or related entities (collectively
referred to as the “Company”). While these matters never are easy, we hope that
your separation can occur as smoothly as possible and on an amicable basis.
Consistent with the terms of your Employment Agreement executed as on March 5,
2010 (including any duly executed amendments thereto), the Company offers you
the following separation package contingent upon your entering into the
agreement below:

1. As required by your Employment Agreement, you are hereby provided with thirty
(30) days’ notice of the end of your employment. While the effective date of the
end of your employment with the Company will be November 27, 2015 (“Separation
Date”), you are not expected to perform or conduct any work on behalf of the
Company after today unless you are asked. We will contact you with any
transitions question we may have and you agree to assist as needed. The parties
intend that your “last day of service” is not earlier than the date of your
“separation from service” from the Company, as all of those terms are defined in
Treasury Regulations Section 1.409A-1(h).

2. The Company will continue to pay you your base salary of $359,068.78, less
applicable deductions, through your Separation Date. Thereafter, in exchange for
entering into and not revoking this Agreement and consistent with your
Employment Agreement, the Company will pay you: (a) twelve months of your
current base pay of $359,068.78, less applicable deductions, in a lump sum; and
(b) six (6) months of your current base pay, less application deductions, as
salary continuation pursuant to TCS’ regular payroll process. The six (6) month
severance amount shall be paid out in substantially equal installments in
accordance with the Company’s payroll practices and will begin on the first
payroll date that occurs after January 1, 2016. Solely for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), each
installment payment is considered a separate payment. The severance set forth
above will not paid or commence until all TCS company property is received, all
TCS’s debts, if any, are paid in full and this Agreement becomes effective. As
no bonus payment has been calculated as of your Separation Date, no bonus is
owed pursuant to Paragraph 5.1.3(B) of your Employment Agreement.

3. In addition to the payments described in paragraph 2, you will also be paid
for any unused vacation. This payment will be made in a lump sum on the next
regularly scheduled pay date. As per Company policy, you will not receive money
for unused sick or personal time.

4. Your rights to exercise your stock options as to any vested shares will be as
set forth in the applicable stock option plan. Your rights concerning stock
units held by you will also be set forth in the applicable plan documents.

5. You are entitled to continue, at your expense, your health insurance coverage
for the next 18 months under COBRA. In accordance with the terms of the plan,
your health insurance coverage will end on November 30, 2015, if you do not
elect COBRA. Information will be mailed to you within fourteen days explaining
COBRA election.

6. Your participation in the Company’s 401(K) Plan will end on November 27,
2015. You can receive a distribution of your account balance in accordance with
the terms of the Plan.

7. You agree that, within ten (10) days of the Separation Date, you will submit
your final documented expense reimbursement statement reflecting all business
expenses you incurred through the Separation Date, if any, for which you seek
reimbursement. The Company will reimburse you for reasonable business expenses
pursuant to its regular business practice.

8. As you will be paid six months of salary continuation, you agree not to file
for unemployment benefits during this time period. If you file after this time
period, the Company will not contest any claim you make for unemployment
compensation.

9. Any and all other company sponsored benefits, including long- and short-term
disability and life insurance, will end as of November 27, 2015. Any conversion
and/or continuation rights that you may have regarding such insurance will be in
accordance with the terms of the insurance policies.

10. Except as expressly provided for above, you will be entitled to no other or
further compensation, remuneration or benefits from the Company. You further
acknowledge that you have been paid for all time worked, have received all the
leave, leaves of absences and leave benefits and protections for which you may
be eligible and have not suffered any on-the-job injury for which you have not
already filed a claim.

11. You agree, on behalf of yourself and anyone acting on your behalf, not to
disparage the Company, and the Company’s directors, managers, partners,
employees, Board of Director members, attorneys’, agents and affiliates, in any
manner likely to be harmful to them or their business, business reputation or
personal reputation; provided that you may respond accurately and fully to any
question, inquiry or request for information when required by legal process.
Similarly, the Company will not make any public statements with the intent of
disparaging you.

12. As part of your employment you had access to information of a nature not
generally disclosed to the public, you will be expected and agree to keep
confidential and not disclose to anyone, the business, proprietary and trade
secret information in your possession. The post-employment restrictive covenants
contained in Section 7 of your Employment Agreement will remain in full force
and effect and by entering into this Agreement you hereby acknowledge and agree
to the enforceability of those provisions. You further understand that neither
this provision nor anything else in this Agreement or any other agreement
prohibits you from reporting possible violations of federal law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, Congress, and any agency
Inspector General, or making other disclosures protected under the whistleblower
provisions of federal law or regulation.

13. You will return promptly all Company property, including equipment, all
files, documents and/or other records prepared for or by the Company and you
understand and agree that you are not to retain any copies thereof in any
format.

14. In keeping with our intent to allow for an amicable separation, and as part
of our accord, it is agreed that you release the Company, its parent company and
any of its subsidiaries, affiliates or related companies, of and from any and
all claims and causes of action, demands, obligations, agreements, promises,
liabilities, damages, costs and/or fees arising out of or relating to your
employment, including the termination of your employment. By this paragraph, you
are waiving, on behalf of yourself, your heirs, representatives and assigns, any
claims which may exist against the Company, its directors, officers, employees,
agents, and all other related or affiliated persons, firms or entities. This
includes all rights and obligations under any federal, state or local laws
pertaining to employment, including, but not limited to, all employment
discrimination laws, such as the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, the Equal Pay Act, the Family and
Medical Leave Act, the Maryland Human Rights Act or any other state or local
law, etc. Obviously, nothing in this paragraph will affect the ability of either
party to enforce rights or entitlements specially provided for under this
agreement, as set forth above, or any rights or claims that may arise after the
date of this agreement. Naturally, the Company’s obligations under this
agreement are contingent upon your compliance with the terms and conditions
provided for herein.

Notwithstanding the foregoing, you are not releasing any right of
indemnification you may have for any liabilities arising from your actions
within the course and scope of your employment with the Company or within the
course and scope of your role as an officer of the Company. Also excluded from
this Agreement are any claims which cannot be waived by law. Furthermore, this
release is not meant to be construed to prevent you from filing a charge or
complaint with any governmental agency or participating in any investigation or
proceeding conducted by any such agency.

15. If you assert any claim against the Company or any of the other entities or
individuals in violation of the foregoing release, you understand and agree that
you may be liable for the costs and attorneys’ fees that the Company incurs in
defending against any such claim, as permitted by law. However, nothing in this
paragraph will affect the ability of either party to enforce rights or
entitlements specifically provided for under this agreement, nor will it affect
any rights with respect to any future claims arising out of events that may
occur after the execution of this agreement.

16. As required by the Older Workers Benefit Protection Act, you acknowledge and
understand that:

a. you have been advised in writing of the right to consult with an attorney
before signing this Agreement, and have been given adequate time to do so;

b. you have been given a period of at least 21 days within which to review and
consider this Agreement before signing it; and

c. you may revoke this Agreement by providing written notice to the Company
within seven (7) days following its execution, and that the Agreement shall not
become effective and enforceable until such seven day period has expired. Any
notice of revocation of this Agreement shall not be effective unless given in
writing and received by the Company via personal delivery, overnight courier or
U.S. Mail, postage prepaid, to the following address:

Mr. David J. Wilson

TeleCommunication Systems, Inc.

275 West Street

Annapolis, MD 21401

17. This agreement has been entered into, and will be interpreted and enforced
in accordance with the laws of the State of Maryland. If any portion of this
Agreement shall to any extent be declared unenforceable or illegal by a court of
competent jurisdiction, the remainder of this Agreement shall not be affected
thereby, and each portion and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

18. This agreement, its contents and all information pertaining to its
negotiations are to remain confidential. Nothing in this paragraph will affect
the Company’s obligation to make lawful reports regarding your employment as
required by law.

19. The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. The Company, however, makes no representation
or warranty and shall have no liability to you or any other person if any
provisions of this agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.  You understand and acknowledge that you shall be
solely responsible for reporting as income all payments referenced above and for
properly paying any taxes required by law in connection with all separation pay,
and any other benefits expressly provided under this agreement.  You agree to
defend, indemnify, and hold the Company harmless from and against any and all
actual and threatened claims, liabilities, assessments, and penalties associated
with your failure to properly report as income and/or pay any required taxes
associated with this agreement or the payments or benefits referenced above. 

20. You acknowledge that this agreement is full and accurate embodiment of the
understanding between you and the Company and that it supersedes any prior
agreements or understandings made by the parties other than your signed Employee
Development, Nondisclosure and Noncompetition Agreement and the post-employment
provisions of your Employment Agreement. The terms of this agreement may not be
modified, except by mutual consent of the parties. All modifications must be
reduced to writing and signed by both parties to be effective.

21. This agreement will be binding upon and inure to the benefit of (i) your
heirs, executors and legal representatives and (ii) any successor of the
Company. None of your rights to receive any form of compensation payable
pursuant to this agreement may be assigned or transferred except by will or the
laws of descent and distribution. Any other attempted assignment, transfer,
conveyance or other disposition of your right to compensation or other benefits
will be null and void.

22. Any dispute arising under this agreement will be resolved by arbitration in
Baltimore, Maryland in accordance with the then prevailing rules of JAMS, Inc.,
before an arbitrator or arbitrators shall be final, binding and conclusive on
the parties. The Company and you will split equally any and all costs of the
arbitration process, excluding any attorneys’ fees incurred with regard to such
arbitration.

If the terms of our proposal are acceptable, please indicate your acceptance by
signing below and returning to me a signed copy of this agreement. We will not
implement the terms of this Agreement, or begin paying you any of the severance
benefits offered, unless we receive a signed copy of the agreement back from you
and the seven day revocation period has passed.

Please let me know if you have any questions.



      Sincerely,



      /s/ Richard A. Young



    Richard A. Young
Executive Vice President
Chief Operating Officer

AGREED and ACCEPTED

/s/ Drew A. Morin
     
Drew A. Morin

Date: November 18, 2015

